NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 06/03/2022. 
Claims 1-10 are pending in the Application with independent Claim 1. 

Continuity/ Priority Information
The present Application 17033802, filed 09/27/2020 claims foreign priority to CN Application 202010744470.4, filed 07/29/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Drawings
The drawings for “Replacement Sheets” received on 06/03/2022 are acceptable.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:   
The prior art of record fails to anticipate or render obvious, a capability test method based on a joint test support platform, as recited among other limitations in the independent Claim 1, describing an initial capability in a test and determining an evaluation strategy and a joint task background information of the test according to the capability to be developed based on the initial capability, wherein describing an initial capability in a test comprises searching in a database for capabilities realized by previous tests that is same or similar with capabilities to be achieved in the test, and 
calling the capabilities realized by previous tests that is same or similar with the capabilities to be achieved in the test, and 
analyzing and evaluating test results of the test, and generating one or more joint capability evaluation reports for the test.
Consequently, Claims 1-10 are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 16, 2022
Allowability Notice 20220615
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov